10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page1iof45 Page ID#:1

Lewis Jubran (DC Bar no. 1028219)
Abusharar and Associates

501 N. Brookhurst St. #202
Anaheim, CA 92801

Tel: 714-535-5600

Fax: 714-535-5605

Email: associate@abushararlaw.com

Attorney for Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
MAKARIOUS LAHAM, MAIS; Case No.:
ASCHI, LOUIE;
1149 Wellington Circle COMPLAINT FOR DECLARATORY AND

Laurys Station, PA 18059
Plaintiffs,
VS.

United States Department of Homeland
Security; United States Citizenship and
Immigration Services; Newark Asylum
Office; Susan Raufer, Director of the Newark
Asylum Office; Alejandro Mayorkas,
Secretary, Department of Homeland Security;
Tracy Renaud, Acting Director, U.S.
Citizenship and Immigration Services; Jennifer
Higgins, Associate Director of Refugee,
Asylum, and International Operations; Matthew
D. Emrich, Associate Director of USCIS Fraud
Detection and National Security Directorate,

Office of General Counsel

U.S. Department of Homeland Security 2707
Martin Luther King Jr. Ave SE

Washington, DC 20528-0485

 

 

 

 

INJUNCTIVE RELIEF AND FOR A WRIT
IN THE NATURE OF IMMIGRATION
MANDAMUS

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF

IMMIGRATION MANDAMUS - 1]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 2of45 Page ID#:2

Christopher A. Wray, Director of Federal
Bureau of Investigations

Attorney General, US Department of Justice,
950 Pennsylvania Ave, NW
Washington DC 20530-0001

Defendants.

 

 

 

 

INTRODUCTION

1. This action is brought by Plaintiffs Mais Makarious Laham and Louie Aschi by and
through their attorney, to request issuance of a writ of mandamus or in the nature of mandamus
and/or to compel under the Administrative Procedure Act (“APA”) ordering Defendants and
those acting under them to schedule her asylum interview in connection with the Application for
Asylum and for Withholding of Removal which was received and pending as of February 28,
2017 and which has still has not been scheduled for an interview. (Exhibit A —
Acknowledgement of Receipt and 1-589 Application for Asylum and Withholding of
Removal).

2. On March 10, 2017, Defendant USCIS sent to Plaintiffs a notice informing them that they,
had to appear at the USCIS office in Philadelphia between March 20, 2017 and April 3, 2017 for
the collection of their bio-metric identification. (Exhibit B - I-797 Notice of Action). Plaintiffs
timely appeared at the designated location and provided their bio-metric identification.

3. Plaintiff Mais Makarious Laham included a detailed Declaration with the I-589
Application for Asylum and Withholding of Removal. The Declaration revealed that she has a

well-founded fear of persecution based on her Christian religion and that the Syrian government

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 2

 

 
10

11

12

13

14

15

16

i7

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 3of45 Page ID#:3

would take no steps to protect her from that persecution by extremist groups. (Exhibit C-
Declaration of Mais Makarious Laham).

4. Inher Declaration, Plaintiff described how as graduate student at Damascus University
between 2009 and 2012 she was affected by the Syrian Civil War. She described how many of
her colleagues and professors were threatened and killed by extremist terrorists because they
were involved in higher education, which is anathema to fundamentalist, extremist groups. She
described that on many occasions as she traveled from home to her work and school she would
observe dead bodies by the side of the road, victims of the internecine conflict that was ravaging
the country. She described how these groups targeted Christians for death when they were
stopped travelling at checkpoints.

5. Plaintiff described how she was able to travel to Qatar with her new husband and
temporarily stay there. She described that her own family had all left Syria and escaped to
Germany as refugees. Plaintiff described that while she and her husband were in Qatar, her
husband’s home and property was seized by extremist groups and they no longer have a home to
return to in Syria.

6. Plaintiff described in her Declaration that she had left Qatar with her husband and come
to the United States where she had given birth to her son. She described the fact that her son
was born in America would cause her severe persecution if she returned to Syria because both
the government and extremists view the United States as an enemy.

7. Plaintiff Louie Aschi, the spouse of Plaintiff Mais Makarious Laham, wrote a statement

wherein he described how the prolonged wait for their asylum application to be scheduled for an

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 3

 

 
10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 4of45 Page ID#:4

interview has affected both of their lives. He related in his statement how both he and his
spouse are constantly worried over the status of their pending application and fearful that their
work authorizations will not be renewed or delayed which might cause him to lose his
opportunity to work and to support his family. He related how both he and his spouse are
unable to plan for their future because of the uncertainty with the asylum application and that
constant anxiety seeps into all aspects of their lives. He related how his father’s death affected
him in that he was unable to support his family in any way. (Exhibit D-Statement of Louie
Aschi/Death Certificate and Translation).

8. Plaintiffs has not yet been interviewed at the Newark Asylum Office.

9. Multiple inquiries to Newark Asylum Office and attempts to expedite the interview based
on have proved unsuccessful. (Exhibit E — Copies of E-Mail Correspondence and
Responses)

10. Defendants have violated the Administrative Procedures Act (“APA”) by failing to
process and adjudicate Plaintiffs’ asylum application which has been pending now for over year.
Plaintiff seeks to compel Defendants, through a writ of mandamus, to schedule an asylum
interview so that he can be granted asylum and thereby reunite with his family in the United
States.

PARTIES

11. Plaintiff, MAIS MAKARIOUS LAHAM and LOUIE ASCHL, filed for asylum with the
Newark Asylum Office on February 28, 2017. Plaintiffs are both Syrian citizens who reside in

Laurys Station, Pennsylvania.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 4

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page5of45 Page ID#:5

12. Defendant UNITED STATES DEPARTMENT OF HOMELAND SECURITY
(hereinafter “DHS”) is an agency of the United States government involved in the acts
challenged, employs the officers named as defendants, and includes the U.S. Citizenship and
Immigration Services and the Newark Asylum Office, and officers named as defendants in this
complaint.

13. Defendant UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES
(hereinafter “USCIS”) is an agency of the United States government under the DHS, overseeing
the Newark Asylum Office and officers named as defendants in this Complaint.

14. Defendant NEWARK ASYLUM OFFICE (hereinafter “Houston Asylum Office”) is an
office within USCIS and the federal agency with direct authority and responsibility to adjudicate
Plaintiffs’ asylum application.

15. Defendant SUSAN RAUFER (hereinafter “Director Raufer”) is the director of the
Newark Asylum office. This suit is brought against Director Raufer in her official capacity, as
she is charged overseeing the adjudication of the asylum applications at the Newark Asylum
Office in a timely manner, and ensuring the efficiency of the officers employed.

16. Defendant ALEJANDRO MAYORKAS (hereinafter “Secretary Mayorkas”) is the
Secretary of the Department of Homeland Security. This suit is brought against Secretary
Mayorkas in his official capacity, as he is charged with the administration and enforcement of ail
immigration and citizenship laws that are bound in the powers, duties, and functions of the

Department of Homeland Security.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 5

 

 
10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 6of45 Page ID #:6

17, Defendant TRACY RENAUD (hereinafter “Acting Director Renaud”) is the Acting
Director of USCIS, the Agency charged with adjudicating Plaintiffs’ asylum application. This
suit is brought against Acting Director Renaud in her official capacity, as she is charged with
oversight, administration, and execution of immigration laws of the United States

18. Defendant JENNIFER HIGGINS (hereinafter “Associate Director Higgins”) is the
Associate Director of Refugee, Asylum, and International Operations. This suit is brought
against Associate Director Higgins in her official capacity, as she is charged with supervision
over all asylum offices, including the Newark Asylum Office, and requires some applications to
be forwarded to headquarters before final adjudication, and may, upon information and belief,
have ordered that Plaintiffs’ case be forwarded to her office for its review.

19. Defendant MATTHEW D. EMRICH (hereinafter “Associate Director Emrich”) is the
Associate Director of USCIS Fraud Detection and National Security Directorate. This suit is
brought against Associate Director Emrich in his official capacity, as he supervises all USCIS
staff who review asylum applications to ensure that immigration benefits are not granted to
individuals who pose a threat to national security or public safety, or who seek to defraud the
immigration system. Certain applications must be reviewed by the Fraud Detection and National
Security Directorate before their final adjudication. Upon information and belief, USCIS has not
adjudicated Plaintiffs’ asylum application because the Fraud Detection and National Security
Directorate has never completed its review.

20. Defendant CHRISTOPHER A. WRAY (hereinafter “Director Wray”) is the Director of

the Federal Bureau of Investigations. This suit is brought against Director Wray in his official

|| COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF

IMMIGRATION MANDAMUS - 6

 

 
10

1]

12

13

14

13

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 7of45 Page ID#:7

capacity, as he is responsible for overseeing the background checks involved with immigration
matters,

JURISDICTION

21. The Administrative Procedure Act (“APA”) recognizes a right of judicial review for any
person “suffering legal wrong because of an agency action or aggrieved or adversely affected by
such action within the meaning of any relevant statutes.” 5 U.S.C. § 702. Plaintiffs suffered a
legal wrong and continue to suffer because of the Defendants’ failure to act upon the pending
asylum application for indefinite periods of time. The Defendants have a duty under 8 U.S.C. §
1158(d)(5)(A) ii).

22, The APA also provides pursuant to 5 U.S.C. § 706(1) that courts “shall compel agency
action unlawfully withheld.” Courts have held that this provision eliminates court discretion to
grant relief once an agency has violated a statutory deadline. See Biodiversity Legal Foundation
v. Badgley, 309 F.3d 1166, 1178 (9 Cir. 2002) (noting that when “Congress has specifically
provided a deadline for performance, ... no balancing of factors is required or permitted.”)

23. This Court has jurisdiction over the present action pursuant to 28 U.S.C. § 1131; 28
U.S.C. $1361, the Mandamus Act; 28 U.S.C. § 1651, 28 U.S.C. §2201, the Declaratory
Judgment Act; and 5 U.S.C. §701-706, the Administrative Procedures Act. Costs and attorney
fees will be sought pursuant to the Equal Access to Justice Act, 5 U.S.C. §504 and 28 U.S.C.
§2412(d), et seq. Relief is requested pursuant to said statutes.

VENUE
24. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(e), which provides that in a

civil action in which each defendant is an officer or employee of the United States or any agency

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 7

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 8o0f45 Page ID#:8

thereof acting in his or her official capacity, or under the color of legal authority, or any agency

of the United States, the action may be brought in any judicial district in which the defendant in

the action resides. Because the Defendants are in the District of Columbia, including the United
States Department of Homeland Security and its employees, venue is proper in this Court.

EXHAUSTION GF REMEDIES

25. Plaintiffs have no administrative remedies. Plaintiffs have made many inquiries to the
Newark Asylum Office to determine the status of their Asylum application, to no avail. There
are no administrative remedies for neglect of duty.

CAUSE OF ACTION

26. Pursuant to 8 U.S.C. §1158, Plaintiffs Mais Makarious Laham and Louie Aschi filed theiy
asylum application to the Newark Asylum Office on February 28, 2017.

27, Plaintiff Mais Makarious Laham included a Declaration with her asylum application that
described her well-founded fear of persecution in Syrian because she is a Christian and her child
was born in the United States.

28. Plaintiffs were instructed to appear for collection of their bio-metrics at the USCIS office
in Philadelphia, Pennsylvania between March 20, 2017 and April 3, 2017. (Exhibit B- I-797
Notice of Action).

29. Plaintiffs tmely presented for their biometrics appointment. Since that date, no
interview(s) has been scheduled and no decision has been made. Plaintiffs have a statutory right
to apply for asylum, and to be considered for relief under 8 U.S.C. § 1158(a).

30. Plaintiffs have made multiple requests with the Newark Asylum office to have their

interview scheduled on an expedited basis but were denied.
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 8

 

 
10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page9of45 Page ID #:9

31. Defendants have a statutory duty to adjudicate asylum requests within 180 days of filing
pursuant to 8 U.S.C. § 1158(d)(5)(A)G@iii). It has been over four years since Plaintiffs applied for
Asylum and they have not yet received an appointment to be interviewed.

32, Plaintiffs have no adequate remedy at law, and will suffer irreparable harm if their
asylum application is not promptly adjudicated.

33. Pursuant to 28 U.S.C. § 1361, this Court has “original jurisdiction in the nature of the
mandamus to compel an officer or employee of the United States or any agency thereof to
perform a duty owed to the [Plaintiffs.]”

34, Pursuant to 28 U.S.C. § 1651, this Court may issue any and all “writs necessary or
appropriate in aid of [the Court’s] respective jurisdiction [ ] and agreeable to the usages and
principles of law.”

CLAIM FOR RELIEF

35. Plaintiffs’ claim in this action is clear and certain. Plaintiffs realleges paragraphs 1
through 33, and, as if fully set forth, Plaintiffs are entitled to an order in the nature of mandamus
to compel Defendants to complete background checks and schedule an interview in connection
with their application for asylum

36. As a result of Defendants’ failure to perform their duties, Plaintiffs have suffered, are
suffering, and will continue to suffer irreparable harm. Specifically:

a. Plaintiffs have been irreparably damaged from the fear of not knowing what will happen

with their asylum case for the past four years. They have been constantly hoping for an

interview appointment to their application for asylum, so they would not have to worry

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 9

 

 
10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 10o0f45 Page ID #:10

about their family’s future. Because of the long wait and uncertainty, they are enduring
significant psychological damage.

b. Plaintiffs are unable to travel outside the United States to visit their family members.

c. The delay is causing irreparable harm to Plaintiffs who are not able to continue with their
lives in the United States without fear of returning to Syria, a country where they will
more likely than not be persecuted, tortured, or killed.

37. The Defendants, in violation of the Administrative Procedures Act, are unlawfully
withholding or unreasonably delaying action on Plaintiffs’ application, and have failed to carry
out the non-discretionary adjudicative functions delegated to them by law with regard to
Plaintiff's case.

38. The duty of the Defendants is non-discretionary, ministerial, and so plainly described as
to be free from doubt that mandamus is appropriate.

39. Defendants’ delay, actions, and omissions in this case are unreasonable. No other
adequate remedy is available. Plaintiffs have been greatly damaged by the failure of Defendants
to act in accord with their duties under the law.

40. Plaintiffs have made numerous attempts to ascertain when they will be called for an
interview and have their case adjudicated, all to no avail. Only asylum officers are able to make
decisions on the grant or denial, leaving no adequate remedy. Accordingly, Plaintiffs have been

forced to pursue the instant action.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 10

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 11of45 Page ID#:11

PRAYER

41. WHEREFORE, in view of the arguments and authorities noted herein, Plaintiffs

respectfully pray that the Defendants be cited to appear herein and that, upon due consideration,

the Court:

Accept jurisdiction and maintain continuing jurisdiction of this action;

. Declare as unlawful the violation by Defendants of failing to act on a properly

filed asylum applications;
Declare Defendants’ failure to carry out the adjudicative functions delegated to
them by law with regard to Plaintiff's case as agency action unlawfully withheld

and unreasonably delayed, pursuant to 5 U.S.C. § 706(1);

. Issue a preliminary and permanent injunction pursuant to 28 U.S.C. § 1361 and 5

U.S.C. § 706(1) compelling the Defendants to take action on Plaintiffs’
application, to notify them when they will be scheduled to appear for an
interview(s);

Issue a writ in the nature of mandamus pursuant to 28 U.S.C. § 1361, 28 U.S.C. 8
1651, and 5 U.S.C. § 706(1), compelling the Defendants to take action on
Plaintiffs’ application by either approving or refusing said applications, and if the
applications are refused, that the decisions include justification to preclude the
sense of retaliation for having brought this lawsuit or having exposed the

Defendants’ neglect;

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 11

 

 
10

i]

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 12o0f45 Page ID #:12

f. Grant attorney’s fees and costs of this suit under the Equal Access to Justice Act,
28 U.S.C. § 2412;

g. Grant such other relief at law and in equity as justice may require.
Dated this 24th of February, 2021 Respectfully Submitted,

/s/ Lewis Jubran

 

Lewis Jubran, Esq.
Counsel for Plaintiffs

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 12

 

 
10

1]

12

13

14

15

16

17

18

19

20

Pal

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 130f45 Page ID#:13

LIST OF EXHIBITS TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE

RELIEF AND FOR A WRIT IN THE NATURE OF IMMIGRATION MANDAMUS

MAKARIOUS LAHAM vs. U.S. DEPARTMENT OF HOMELAND SECURITY, et al.

 

 

 

 

 

 

 

 

 

Exhibit Page

A Acknowledgement of Receipt and I-589 Application for Asylum 1-14
and Withholding of Removal

B 1-797 Notice of Action (Fingerprint Notification) 15-16

C Declaration of Mais Makarious Laham 17-19

D Statement of Louie Aschi/Death Certificate and Translation 20-24

E E-Mail Request and Reply 25-27

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND FOR A WRIT IN THE NATURE OF
IMMIGRATION MANDAMUS - 13

 

 

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 14o0f45 Page ID#:14

EXHIBIT A
 

 

 

15

led 02/24/21 Page 15o0f45 Page ID#

et

 

 

21-cv-01737 Document1 F

 

 

 

 

‘Case 2

 

 

 

 

 

 

 

 
rm Case 2:21-cy-01737

Department of Homeland Security
U.S. Citizenship and immigration Services

U.S. Department of Justice

-DOcuMent 1 Filed 02/24/21 Page feo! 45 Page ID #:16
Oo OMB No. 1615-0067; Expires 12/31/2016

1-589, Application for Asylum

 

Executive Office for Immigration Review . and for Withholding of Removal

START HERE - Type or print in black ink. See the instructions for information about eligibility and how to complete and file this
application. There is NO filing fee for this application.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Y Oil Hoe oe ae
er} (if any 2. U.S. Social Security Number (if any)

3. Compiete Last Name 4, First Name 5, Middie Name
MAKARTOUS LAHAM MAIS -
6. What other names have you used (include maiden name and aliases)?
NONE
7, Residence in the U.S. (where you physically reside)
Street Number and Name Apt. Number
1149 WELLINGTON CIRCLE ;
City : State Zip Code Telephone Number
LAURYS STATION PA 18059 (620 ) 390-1138
8. Mailing Address in the U.S. (if different than the address in Item Number 7)
In Care OF (if applicable): Telephone Number
SAME AS ABOVE ; ( )
Street Number and Name , Apt. Number
City State Zip Code
9. Gender: [_] Male - Female. |10. Marital Status: [_] Single Married [-] Divorced [] Widowed

 

11. Date of Birth (mm/dd/yy)
01/01/1887

12. City and Country of Birth

DAMASCUS COUNTRYSIDE, SYRIA

 

13. Present Nationality (Citizenship)
SYRIA

14, Nationality at Birth
SYRIA

 

 

15. Race, Ethnic, or Tribal Group
MIDDLE EASTERN

16. Religion
CHRISTIAN

 

 

17. Check the box, a through c, that applies: a. Thave never been in Immigration Court proceedings.

b. [5] Iam now in Immigration Court proceedings. c. [1] Lam not now in Immigration Court proceedings, but I have been in the past,

 

18. Complete 18 a through c.

¢. List cach entry into the U.S. beginnin
(Attach additional sheets as needed.)

Date 12/17/2016 Place PHI

Date 09/04/2015 Place NYC

Date 09/26/2014 Place NYC

g with your most recent entry. List date (mm/dd/yyyy), place, and your status for each entry.

Status B2
Staius B2

Status B2

a, When did you last leave your country? (mmm/dd/yyyy) 09/17/2016. b. What is your current J-94 Number, if any?

Date Status Expires 06/16/2017

 

19. What country issued your last passport or travel

20. Passport Number N008735357

21. Expiration Date
ddiyyyy)

 

 

 

 

 

 

 

 

 

document? (mink
SYRIA Travel Document Number 01/27/2020
22. What is your native lan; age 23. Are you fluent in English?) 24. What other languages do you speak fluently?
(include dialect, if applicable)? ¥ N NONE
Ic [_] Yes 0
Action: Decision:
For EOIR use only. For. Interview Date: Approval Date:
USCIS Asylum Officer [Di: Denial Date:
use only.

 

Referral Date: Pf

 

 

Form 1-589 (Rev. 12/39/14) ¥

C

 
ad

Case 2:21-cv-01737 (Document 1 Filed 02/24/21 Page ePot 45 Page ID #:17

 

 

 

 

 

 

 

 

 

 

 

Your spouse [-] Tam not married. (Skip to Your Children below.)

1. Alien Registration Number (A-Number) = /2, Passport/ID Card Number {3. Date of Birth (mm/dd/yy) | 4. U.S. Social Security Number

‘(ifany) (ifany) {ifany)
N006361603 09/28/1983 NONE

5. Complete Last Name 6. First Name 7, Middle Name 8. Maiden Name

ASCHI LOUIE

9. Date of Marriage (mm/dd/yyyy) 10. Place of Marriage 11. City and Country of Birth

. 09/02/2012 DAMASCUS, SYRIA DAMASCUS, SYRIA
-|12. Nationality (Citizenship) 13, Race, Ethnic, or Tribal Group 14, Gender
SYRIA MIDDLE EASTERN Male [_] Female

 

 

 

15. Is this person in the U.S8.? .
Yes (Complete Blocks 16 to 24.) [_] No (Specify location):

 

 

19, Status when last admitted

 

 

 

 

16. Pl f iast entry into the U.S. | 17. Date of last entry into the 18. I-94 Number (7
ace of last entry into USS. (mmiddiyyyy) umber (ifany) (Visa type, ifany)
PHE 12/17/2016 17493637485 B2
26. What is your spouse's 21. What is the expiration date of his/her (22, Is your spouse in Immigration | 23. If previousty in the U,S., date of
current status? authorized stay, if any? (mm/dd/yy) Court proceedings? previous arrival (mm/dd/yy)
B2 06/16/2017 [[] Yes [X]- No 16/09/2015

 

 

24, If in the U.S., is your spouse to be included in this application? (Check the apprapriate box.)
Yes (Attach one photograph of your spouse in the upper right corner af Page 9 on the extra copy of the application submitted for this person.)

["] No

 

 

 

Your Children. List all of your children, regardless of age, location, or marital status.
C] I do not have any children. (Skip to Part AJIL, Information about your background.)
Ehave children. Total number of children: 1

(NOTE: Use Form 1-589 Supplement A or atiach additional sheets of paper and documentation if you have more than jour children.)

 

 

 

 

 

 

 

i. Alien Registration Number (A-Number) | 2. Passport/ID Card Number | 3. Marital Status (Married, Single, |4. U.S. Social Security Number
(fany) fifany) . Divorced, Widowed} (fany)

NONE N/A SINGLE XXX-XX-XXXX
5. Complete Last Name 6. First Name 7. Middle Name 8. Date of Birth fiam/ddjyyy}
ASCHI | LIAM JOSEPH 10/16/2015
9, City and Country of Birth 10. Nationality (Citizenship) | 11. Race, Ethnic, or Tribal Group 12. Gender
BROOKLYN, NEW YORK, USA US CITIZEN WHITE Male C] Female
13. Is this child in the U.S. 7 Yes (Complete Blocks 14 to 21.) [7] No (Specify location):

114, i Ss. 15. Date of last entry into the L904 Ni x (H 17. Status when last admitted
14. Place of last entry into the U.S °S Gnmilh doa) 16. 1-94 Number (if any) (isa type, ifany)
PHI 12/17/2016 NONE USC

 

 

 

 

19. What is the expiration date of his/her

20. I hild in Immigration Court dings?
authorized stay, if any? (nen/d ) s your child in igration Court proceedings

[] Yes No

18. What is your child's current status?
usc

 

 

 

21. If in the U.S., is this child to be included in this application? (Check the appropriate box.}
Yes (Attach one photograph of your spouse in the upper right corner of Page 9 on the extra copy af the application submitted for this person.)
Photograph of yo y B

[X] No

 

 

 

 

Forth 1-589 (Rev, 12/29/14) Y Page 2°
 

-cv-01737 D; cument 1_ Filed 02/24/21 — Cs 45 Page ID #:18
aE

 

 

1. Alien Registration Number (A-Number}
(ifany)

2. BapotD Card Number
(ifany)

 

3. Marital Status (Married. Single,
Divorced, Widowed)

‘ a. US, Sal Security Number

(fany,

 

3. Complete Last Name

6.. First Name

7, Middle Name

8. Date of Birth fmasdd/yyyy)

 

9, City and Couniry of Birth

10. Nationality (Citizenship)

11. Race, Ethnic, or Tribal Group

12, Gender

[]’ Male

[] Female

 

 

13, Is this child in the U.S.? [7] Yes (Complete Blocks 14 to 21.) [_] No (Specify location):

 

 

14. Place of last entry into the U.S.

 

15. Date of last entry into the
US. (nm/dd/vypy)

 

16. I-94 Number (fany)

 

17. Status when last admitted
(Visa type, ifany}

 

18. What is your child's current status?

 

19. What is the expiration date of his/her
authorized stay, if any? fmm/dd/yyyy)

["] Yes

 

20, Is your child in Immigration Court proceedings?

[] No

 

[No

21. If in the U.S., is this child to be included-in this application? (Chéck the appropriate box.)
CI Yes (Attach one photograph of your spouse in the upper right corner of Page 9 on the exird copy of the application submitted for this person A

 

1. Alien Registration Number (A-Number)
fif any}

2. SasponD Card Number
(if any)

 

3. Marital Status (Married, Single,
Divorced, Widowed)

4, U.S: Social Security Number
ifany)

 

5. Complete Last Name

6. First Name

7. Middle Name

8. Date of Birth Gam/dd/ypy) —

 

9%, City and Country of Birth

10. Nationality (Citizenship}

11. Race, Ethnic, or Tribal Group

 

12, Gender

L} Male

[_] Female

 

13. Is this child in the U.S.? [7] Yes (Complete Blocks 14 to 21,) [[] No (Specify location):

 

 

14. Place of last entry into the U.S.

 

15. Date of last entry into the
U.S. (nom/dd/yypy)

 

16. 1-94 Number (/fany)

 

17. Status when last admitted
(Visa type, if any)

 

18. What is your child's current status?

 

Tio. What is the expiration date-of his/her
authorized stay, if any? (mmndd/pyyy)

[] Yes

 

20. Is your child in Immigration Court proceedings?

[] No

 

[|] No

21. [fin the U.S., is this child to be included in this application? (Check the appropriate box.)
[| Yes (Attach one Photograph of your spouse in the upper right corner of Page 9 on the extra copy of the application submitted for this person.)

 

1, Alien Registration Number (A-Number)
(fany)

2. Passport/ID Card Number
(ifany)

 

3. Marital Status (Married, Single,
_Divorced, Widowed)

4. U.S. Social Security Number
(ifany)

 

5. Complete Last Name

6, First Name

7, Middle Name

8. Date of Birth (mmidd/yyay)

 

9. City and Country of Birth

10. Nationality (Citizenship)

11, Race, Ethnic, or Tribal Group

12, Gender

[_] Male

[| Female

 

13. Is this child in the U.S. ? i_| Yes (Complete Blocks 14 to 21.) [7] No (Specify location):

 

 

14, Place of last entry into the U.S.

 

15. Date of last entry into the
ddh

‘U.S. (mm/dd/yy)

 

16, 1-94 Number ([fany)

 

17, Siatus when last admitted
(Visa type, if ary)

 

18. What is your child's current status?

 

19, What is the expiration date of his/her
authorized stay, if any? (mmédd/pyyy)

[] Yes

 

20. Is your child in Immigration Court proceedings?

[i No

 

 

[_] No

21, If in the U.S., is this child to be included in this application? (Check the appropriate box.)
TJ Yes (Attach one photograph af your spouse in the upper right corner of Page 9 on the extra copy of the application submitted for this person.)

 

Form [-589 (Rev. 12/29/14) ¥ Page 3

 

 
‘ Case 2:21-cv-01737 (Document 1 Filed 02/24/21 Page eo 45 Page ID #:19

 
 

coming to the United States, Ef this is not the country whe
address in the country where you fear persecution. (List Address, City/Town,

on

2 i ses

(NOTE: Use Form 1-589 Supplement B, or additional sheets of paper, if necessary.)

 

té you fear persecution, also list the last
Department, Pravince, or State and Country)  —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide fanaehty City/Town Department, Province, or State Country From (Molt To (Mo/¥r)
AbdlAziz—-YasmenST-B25 DOHA QATAR 09/12 12/16
Qusot SQ-Khatib Ave DAMASCUS SYRIA “05/12 09/12
2, Provide the following information about your residences during the past 5 years. List your present address first.

(NOTE: Use Form £589 Supplement B, or additional sheets af, Paper, ifnecessary.}

. Number and Street ‘City/T own Department, Province, or State Country From (Mo ie To (Mole)
1149 WELLINGTON cIRcLe [LAURYS station |PA 18059 us 12/16
AbdiAziz-YasmensT-B25 | DOHA OATAR 09/12 12/16
Qusor 8Q-Khatib Ave . DAMASCUS SYRIA 05/12 09/12
St. Paul church,Laham B |Darayya DAMASCUS COUNTRYSIDE {SYRIA 01/87 05/12

3. Provide the followiag information about your education, beginning with the most recent.
(NOTE: Use Form E589 Supplement B, or additional sheets of paper, if’ necessary.)
Name of School Type of School Location (Address) From (omy te (MolVr)
Master Degree in Pharmacy Faculty of Pharmacy Damascus University 09/09 08/12
Bachelor degree in Pharmacy Faculty of Pharmacy Damascus University 09/04 08/09
ASSEYYA PRIVATE Middle & High School DAMASCUS - Bab Touma 09/98 06/04
AHLIYA PRIVATE Elementary School Darayya - St.Takla Church 09/92. - 06/98
4, Provide the following information about your employment during the past 5 years. List your present employment first.
(NOTE: Use Form £589 Supplement B, or additional sheets of paper, if necessary.)
Name and Address of Employer Your Occupation From (Mo i tg (Mo/¥r)
Sanofi Aventis ~ Doha - Qatar Medical Representation 08/13 12/16
Faculty of Pharmacy - Damascus Univers ity Teaching Assistant 09/09 O7/12
International University of Science and Technology| Teaching Assistant 03/12 O7/12
5. Provide the following information about your parents and siblings (brothers and sisters). Check the box if the person is deceased.
(NOTE: Use Form [-589 Supplement B, or additional sheets of paper, if necessary.)
Full Name City/Town and Countty of Birth Current Location

Mother NAHEAL ALNASIR EZRAA - DARAA - SYRIA [ ]Deceased ESSEN - GERMANY

Father ESSA DARAYYA - SYRIA Deceased

Sibling KHBLIL DARAYYA - SYRIA [-] Deceased ESSEN - GERMANY

Sibling MAID DARAYYA - SYRIA [} Deceased ESSEN - GERMANY

Sibling ["] Deceased

Sibling Ty Deceased

 

 

 

 

 

 

Form 1-589 (Rev. 12/29/14} ¥ Page 4

 
   

Pari B.)

When answering the following questions about your asylum or other protection claim (withholding of removal under 241(b3(3) of the INA or
withholding of removal under the Convention Against Torture), you must provide a detailed and specific account of the basis of your claim to asylum
or other protection. To the best of your ability, provide specific dates, places, and descriptions about each event or action described. You must attach
documents evidencing the general conditions in the country from which you are seeking asylum or other protection and the specific facts on which
you are relying to. support your claim. If this:documentation is unavailable or you are not providing this documentation with your application, explain
why in your responses to the following questions. -

Refer ic instructions, Part 1: Filing Instructions, Section Hf, "Basis of Eligibility," Parts A - D, Section V, "Completing the Form," Part B, and Section
Vil, "Additional Evidence That You Should Submit," for more information on completing this section of the form.

1, Why are you applying for asylum or withholding of removal under section 241(b)(3) of the INA, or for withholding of removal under the
Convention Against Torture? Check the appropriate box(es) below and then provide detailed answers to questions A and B below.

iam seeking asylum or withholding of removal based on:

[1 Race [[] Political opinion
X Religion [-] Membership in a particular social group
[_] Nationality Torture Convention

 

A. Have you, your family, or close friends or colleagues ever experienced harm or mistreatment or threats in the past by anyone?

[_] No Yes

If "Yes," explain in detail:

1. What happened; /

2. When the harm or mistreatment or threats occurred:

3. Who caused the harm or mistreatment or threats; and

4. Why you believe the harm or mistreatment or threats occurred.

Please see attached declaration.

 

 

 

 

B. Do you fear harm or mistreatment if you retum to your home country?

[-] No Yes

If'"Yes," explain in detail:

1, What harm or mistreatment you fear;

2. Who you believe would harm or mistreat you; and

3. Why you believe you would or could be harmed or mistreated.

 

Please see attached declaration.

 

 

 

 

Form 1-589 (Rev. 12/29/14) Y Page $

(

 
 

 

 

country other than the United States?

1X] No L_] Yes -

If "Yes," explain the circumstances and reasons for the action.

 

 

 

 

 

3.4. Have you or your family members ever belonged to or been associated with any organizations or groups in your home country, such as, but not
limited to, a political party, student group, labor union, religious organization, military or paramilitary group, civil patrol, guerrilla organization,
ethnic group, human rights group, of the press or media?

No [_] Yes
if "Yes," describe for each person the level of participation, any leadership or other positions held, and the fength of time you or your family
members were involved in cach organization or activity.

 

 

 

 

 

3.B. Do you or your family members continue to participate in any way in these organizations or groups?

No EC] Yes

If"Yes," describe for each person your or your family members' current level of participation, any teadership or other positions currently held,
and the length of time you or your family members have been involved in each organization or group.

 

 

 

 

 

4, Are you afraid of being subjected to torture in your home country or any other country to which you may be returned?

[} No _[X] Yes

If"Yes," explain why you are afraid and describe the nature of torture you fear, by whom, and why it would be inflicted.

 

Please see attached declaration.

 

 

 

 

Form I-589 (Rev, 12/29/14} Y Page 6

 
. Case 2:21-cv-01737 gDpcument 1 Filed 02/24/21 Page pet 45 Page ID #:22

( : ee

 

  
   

ato Bees da a Busnlte
meek eee ere POUT OSE he ee eae ae fis Hote ounadrseee ee Recceancss
eets of paper as needed to complete your responses to the questions contained in

   

(NOTE: Use Form 1-589 Supplement B, or attach additional sh
Part C.) ;

J. Have you, your spouse, your child(ren), your parents or your siblings ever applied to the U.S. Government for refugee status, asylum, or

withholding of removal?

No [_] Yes

If "Yes," explain the decision and what happened to any status you, your spouse, your child(ren), your parents, or your siblings received as a
result of that decision. Indicate whether or not you were included in a parent or spouse's application, Ifso, include your parent or spouse's -
your response, Ifyou have been denied asylum by an immigration judge or the Board of Immigration Appeals, desoribe any

A-number in
conditions in your country or your own personal circumstances since the date of the denial that may affect your eligibility for

change(s) in
asylum.

 

 

 

 

 

2.A. After leaving the country from which you are claiming asylum, did you or your spouse or child(ren) who are now in the United States travel
through or reside in any other country before entering the United States? .

[JNo Yes
2.B. Have you, your spouse, your child(ren), or other family members, such 2s your parents or siblings, ever applied for or received any lawful status
in any country other than the one from which you are now claiming asylum?

["] No Yes

Tf" Yes" to either or both questions (2A and/or 2B), provide for each person the following: the name of each country and the length of stay, the
person's status while there, the reasons for leaving, whether or not the person is entitled to return for lawful residence purposes, and whether the

person applied for refugee status or for asylum while there, and if not, why he or she did not do so.

 

My brothers and mom have status in Germany

 

 

 

 

3. Have you, your spouse or your child(ren) ever ordeved, incited, assisted or otherwise participated in causing harm or suffering to any person
because of his or her race, religion, nationality, membership in a particular social group or belief in a particular political opinion?

No [_] Yes

Hf"Yes," describe in detail each such incident and your own, your spouse's, or your child(ren}'s involvement.

 

 

 

 

 

Form 1-589 (Rev, [2/29/14) ¥ Page 7
 

 

 
   

ron nee eneneed f : an . phos
. 4, After you left the country where you were harmed or fear harm, did you refurn to that country?
No [] Yes

' If"Yes," describe in detail the circumstances of your visit(s) (for example, the date(s) of the trip(s), the purpose(s) of the trip(s), and the length
of time you remained in that country for the visit(s).) :

 

 

 

 

 

5. Are you filing this application more than 1 year after your last arrival in the United States?

No ["] Yes ,

Tf"Yes," explain why you did not file within the first year after you arrived. You must be prepared to explain at your interview or hearing why
you did not file your asylum application within the first year after you arrived. For guidance in answering this question, see Instructions, Part 1:
Filing Instructions, Section V. "Completing the Form," Part C.

 

 

 

 

 

6. Have you or any member of your family included in the application ever committed any crime and/or been arrested, charged, convicted, or
sentenced for any crimes in the United States?

No [| Yes

If "Yes," for each instance, specify in your response: what occurred and the circumstances, dates, length of sentence received, location, the
duration of the detention or imprisonment, reason(s) for the detention or conviction, any formal charges that were lodged against you or your
relatives included in your application, and the reason(s) for release. Attach documents referring to these incidents, if they are available, or an
explanation of why documents are not available,

 

 

 

 

 

Form I-589 (Rev, 12/29/14) Y Page 8
 

   
 
 
 
 
 
 
 
   

 

I certify, under penalty of perjury under the laws of the United States of America, that this application and the
evidence submitted with it are all true and correct, Title 18, United States Code, Section 1546(a), provides in part:
Whoever knowingly makes under oath, or as permitted under penalty of porjury under Section 1746 of Title 28,
United States Code, Inowingly subscribes as true, any false statement with respect to a material fact in any
application, affidavit, or other document required by the immigration laws or regulations prescribed thereunder, or
knowingly presents any such application, affidavit, or other document containing any such false statement or
which fails to contain any reasonable basis in law or fact - shall be fined in accordance with this title or
imprisoned for up to 25 years, I authorize the release of any information from my immigration record that U.S.
Citizenship and Immigration Services (USCIS) needs to determine eligibility for the benefit I am seeking.

 

    

 

iy 3
WARNING; Applicants who are in the United States illegally are subject to removal if their asylum or withholding claims are not granted by
an asylum officer or an immigration judge. Any information provided in completing this application may be used as a basis for the
institution of, or as evidence in, removal proceedings even if the application is later withdrawn, Applicants. determined to have knowingly
made a frivolous application for asytum will be permanently ineligible for any benefits under the Immigration and Nationality Act. You may -
not avoid a frivolous finding simply because someone advised you to provide false information in your asylum application. Ef filing with
USCIS, unexcused failure to appear for an appointment to provide biometrics (such as fingerprints) and your biographical information

within the time allowed may result in an asylum officer dismissing your asylum application or referring it to an immigration judge. Failure
without good cause to provide DHS with biometrics or other biographical information while in removal proceedings may result in your
application being found abandoned by the immigration judge. See sections 208(d)(5)(A) and 208(d)(6) of the INA and 8 CER sections

208.10, 1208,10, 208.20, 1003.47(d) and 1208.20. : ,

Print your complete name. Write your name in your native alphabet.

Mac Me ierinus Lhe . : Lb yee us el

 

 

 

 

 

Did your spouse, parent, or child(ren) assist you in completing this application? wa 7” Yes (If "Yes," list the name and relationship )

 

(Name) (Relationship) (Name) (Relationship)

Did someone other than your sponse, parent, or child(ren} prepare this application? Cy Ava (if "Yes, “complete Part E.)
Asylum applicants may be represented by counsel. Have you been provided with a list of Ane

L] Yes
persons who may be available to assist you, at little or no cost, with your asylum claim?

Signature of Applicant (The person in Part Ad)

[ Hais Ma keuriou 5 Leber eG” ] Altaf 2oF
Sign your name so it all appears within the brackets Date (m/dd/pyyp)

 

 

 
 
     

a ease en Sere ee { Sehane centers Sai enenatredhacnae oe

I declare that I have prepared this application at the request of the person named in Part D, that the responses provided are based on all information of
which I have knowledge, or which was provided to me by the applicant, and that the completed application was read to the applicant in his or her
native language or a language he or she understands for verification before he or she signed the application in my presence, I am aware thatthe
knowing placement of false infgg#ation on the Form 1-589 may also subject me to civil penalties under 8 U.S.C, 13246 and/or criminal penalties
under 18 U.S.C. 1546(a). é - ,

 

 

 

 

 

Signature of Pre : Print Complete Name of Preparer
. a Akram Abusharar
Destine elphon/ aber Address of Preparer: Street Number and Name
( 714 ) 535-5600 501 N. Brockhurst St.
Apt. Number ‘ City State Zip Code
202 Anaheim CA 92891

 

 

 

 

 

 

 

Form 1-589 (Rev. 12/29/14) Y Page 9

LO
4

: Whoever knowingly makes under oath, or as permitted unde? penalty of perjury under Section 1746 of Titie 28,

Case 2:21-cv-01737 fDocument 1 Filed 02/24/21 Page Pol 45 Page ID #:25 .

  

     
 
  
 
 
 
 
 
  

I certify, under penalty of perjury under ‘the laws of the United States of America, that this application and the
evidence submitted with it are all true and correct. Title 18, United States Code, Section 1546(a), provides in part:

United States Code, knowingly subscribes as true, any false statement with Tespect to a material fact in any!
application, affidavit, or ether document required by the immigration laws or regulations prescribed thereunder, or {
knowingly presents any such application, affidavit, or other document containing any such false statement or |
which. fails to contain any reasonable basis in law or fact - shall be fined in accordance with this title or
imprisoned for up to 25 years, I authorize the release of any information from my immigration record that U.S. :
Citizenship and Immigration Services (USCIS) needs to determine eligibility for the benefit J am seeking,

 

: ~ {
WARNING: Applicants who are in the United States illegally are subject to removal if their asylum or withholding claims are not granted by |
an asylum officer or an immigration judge, Any information provided in completing this application may be-used as a basis for the
institution of, or as evidence in, removal proceedings even if the application is later withdrawn. Applicants determined to have knowingly

made 4 frivolous application for asylum will he permanently ineligible for any benefits under the Immigration and Nationality Act. You may

  

without good cause te provide DHS with biometrics or other biographical information while in removal proceedings may result in your
application being found abandoned by the immigration judge. See sections 208(d)(5)(A) and 208(d)(6) of the INA and 8 CFR sections
208.10, 1208.20, 208.20, 1003.47(d) and £208.20. oo

Print your complete name. ‘ Write your name in your native alphabet.

Ma: Nakavinus Lahem : pls es {ft

 

 

 

 

 

Did your spouse, parent, or child(ren) assist you in completing this application? , ao ] Yes (If "Yes," list the name and relationship.)

 

(Name) (Relationship) . (Name) (Relationship}

Did someone other than your spouse, parent, or child(ren) prepare this application? CI A ex (if "¥es,"complete Part E.)
, Asylum applicants may be represented by counsel, Have you been provided with a list of Ave ["] Yes

persons who may be available to assist you, at little or no cost, with your asylum claim?

Signature of Applicant (The person in Part AL I

[ Hais Ha karious babom Seger” ] _ 2 /ta} doit
Sign your name so it all appears within the bréckets

Date (mm/ddyyy}

   

I declare that I have prepared this application at the request of the person named in Part D, that the responses provided are based on all information of
which I have knowledge, or which was provided to me by the applicant, and that the completed application was read to the applicant in his or her
native language or a language he or she understands for verification before he or she signed the application in my presence. I am aware that the
knowing placement of false infogfation on the Form [1-589 may also subject me to civil penalties under 8 U.S.C. 1324c¢ and/or criminal penalties
under 18 U.S.C. 1546(a).

 

 

 

 

 

Signature of Pre Print Complete Name of Preparer
a Akram Abusharar
Daytime?felephongfMeabet Address of Preparer: Street Number and Name
( 714 } 535-4600 501 N, Brookhurst St, .
Apt. Number City State Zip Code
202 Anaheim CA 92801

 

 

 

 

 

 

Form I-589 (Rev. 12/29/14) Y Page 9

\\
- Case 2:21-cv-01737 ¢Document 1 Filed 02/24/21 Page peor 45 Page ID #:26

     

ee Suu Lise aR upreeg enue eEL ed Re rare le e ee Hs

NOTE: You will be asked to complete this pari when you appear for exam ination before an asylum officer of the Department of Homeland Security,
U.S. Citizenship and Immigration Services (USCIS). , .

I swear (affirm) that I know the.contents of this application that F am signing, including the attached documents and supplements, that they are

(J ali true or [J] not all true to the best of my knowledge and that correction(s) numbered __ to were made by me or at my request,
Furthermore, I am aware that if am determined to have knowingly made a ftivolous application for asylum I will be permanently ineligible for any
benefits under the Immigration and Nationality Act, and that I may not avoid a frivolous finding simply because someone advised me to provide
false information in my asylum application.

Signed and sworn to before me by the above named applicant on:

 

 

Signature of Applicant Date (mm/dd/yy)

 

Write Your Name in Your Native Alphabet Signature of Asylum Officer

      
   

NOTE: You will be asked to complete this Part when
Jor immigration Review (EOIR), for a hearing. -

  

eA De:
EEN mes Guerin ER ne

you appear before an immigration judge of the U.S. Department af Justice, Executive Office

I swear (affirm) that I know the contents of this application that I am signing, including the attached documents and supplements, that they are

[[] all true or [_] not all true to the best of my knowledge and that correction(s) numbered ___ 0s were made by me or at my request,
Furthermore, I am aware that if] am determined to have knowingly made a frivolous application for asylum I will be permanently ineligible for any
benefits under the Immigration and Nationality Act, and that I may not avoid a frivolous finding simply because someone advised me to provide
false information in my asylum application.

Signed and swom to before me by the above named applicant on:

 

Signature of Applicant Date (mm/dd/yyyy)

 

Write Your Name in Your Native Alphabet Signature of Immigration Judge

 

Fort 1-589 (Rev. [2/29/14) Y Page 10

eo

 
, Case 2:21-cv-01737 ¢ Document 1 Filed 02/24/21 Page Erot 45 Page ID #:27

Supplement A, Form 1-589

 

A-Number (/favailable) - Date

 

 

Applicant's Name , ‘ ot Applicant's Signature

 

 

 

 

 
 

 

 

 

 

3 ra i,
PRU age peels ay ; ony Ee
1. Alien Registration Number (A-Number) |2. Passport/ID Card Number |3. Marital Status (idarried, Single, | 4. U.S. Social Security Number
(ifany} mo (if any) Divorced, Widowed) (ifany)
5. Complete Last Name 6. First Name 7. Middle Name 8. Date of Birth (mmédd/yyy)
9. City and Country of Birth 1. Nationality (Citizenship) 11. Race, Ethnic, or Tribal Group 12. Gender

LE] Mate ([] Female

 

13. Is this child in the U.S. ? [] Yes (Complete Blocks 14 to 21.) Cl No (Specify location):

. i S. 15. Date of last entry into the =| 4, [- I 17, Status when last admitted
14. Place of last entry into the U.S US. rm dyn) 6. I-94 Number (any) isa bye, Hany

 

 

 

 

 

 

18. —— rr 9 19, What 1s the expiration date ofhis/her |). 1s your child in Immieration Court proceedinas?
18, What is your child's current status? / authorized stay, if any? (mm/ddAyyy) 4 ve 0 . proceeding:
es lo

 

 

 

21. If in the U.S., is this child to be included in this application? (Check the appropriate box.)
CJ Yes (Attach one photograph of your spouse in the upper right corner of Page 9 on the extra copy of the application submitted jor this person.)

 

 

 

[_] No .
1, Alien Registration Number (A-Number) |2. Passport/ID Card Number |3. Marital Status (Married Single, | 4. U.S. Social Security Number
(ifany} (ifany) Divorced, Widowed} (ifany)
5. Complete Last Name 6. First Name 7, Middle Name 18. Date of Birth (mn‘dd/yypy)

 

9, City and Country of Birth 10. Nationality (Citizenship) | 11, Race, Ethnic, or Tribal Group [{2. Gender
[| Male. [] Female

 

13. Is this child in the U.S. ? [[] Yes (Compiete Blocks 14 to 21) {[] No (Specify location):

 

 

 

 

 

 

. Pl i 5. 15. Date of last entry into the | 16. 1-94 Number (J 17. Status when last admitted
14. Place of last entry into the U.S US. (iamiddyyy) ¢ umber (fany} isa toe fay)
18. What is your chitd’s current status? 49, What is the expiration date of hisfher | 26. Is your child in Immigration Court proceedings?

authorized stay, if any? (mm/dd/yyyy)

[] Yes [_] No

 

 

 

21, [fin the U.5., is this child to be included in this application? (Check the apprapriate box.)
L | Yes (Attach one photograph of your spouse in the upper right corner of Page 9 on the extra copy of the application submitted for this person.)

[| No

 

 

 

 

Porn 1-589 Supplement A (Rev. 12/29/14) ¥

 

13

 
Case 2:21-cv-01737 “Bocument 1 Filed 02/24/21 Page gBot 45 Page ID #:28

Supplement B, Form I-589

 

   
 

 

A-Number (if available) Date

 

Applicant's Name / - | Applicant's Signature

 

 

 

 

NOTE: Use this as a continuation page jor any additional information requested. Copy and complete as needed.

 

Part

Question

 

 

 

 

 

Forn 1-589 Supplement B (Rev. 12/29/14) Y

\4

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 290f45 Page ID #:29

EXHIBIT B

 
- Department of Homeland Securi

US. Citizene@ SAditenis wid

 
   

an 457 9/4oeNoticeoof Action

 

Document 1 Filed 02/24/21 Pagé3e

  

 

 

 

 

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT. }

 

 

 

 

 

 

 

 

 

" —— — NOTICE DATE
Fingerprint Notification March 10, 2017
CASE TYPE : , , , CODE - USCIS A#

1589 Application For Asylum | 3 | A212 938 849
RECEIPT NUMBER RECEFVED DATE PRIORITY DATE PAGE .
ZNK1700041530 February 28, 2017 February 28, 2017 lof 1.

APPLICANT NAME AND MAILING ADDRESS an a

MAIS MAKARIOUS LAHAM sb

clo AKRAM ABUSHARAR ‘ ;

ABUSHARAR AND ASSOCIATES Chama.

501 N BROOKHURST ST STE 202 7 c

ANAHEIM CA 92801

   

aPOMEa
NabecodeldoalsHarcusll -

You have been scheduled to appear at the below USCIS Application Support Center (ASC) to be fingerprinted and photographed (biometrics
collection) during the 14-day period specified below. Completion of background identity and security checks is required in order to process your —

application.
Hours of Operation

 

Address 14-Day Period CLOSED ON FEDERAL HOLIDAYS
USCIS PHILADELPHIA 03/20/2017 Sat-Sun Closed

10300 DRUMMOND ROAD to Mon - Fri 8am-3pm

SUITE 100 04/03/2017

PHILADELPHIA PA 191543804

Failure to appear as scheduled for fingerprinting and biometrics collection during the 14-Day period may delay eligibility for work authorization
and/or result in an asylum officer dismissing your asylum application, and/or referring it to an Immigration J udge.

When you appear for fingerprinting and biometrics collection, you MUST BRING THIS LETTER, or you will not be able to have your
fingerprints taken. This may cause a delay in the processing of your application and your eligibility for work authorization. Even if you
are scheduled at the same time as your family members, each individual must bring his or her own notice. Note: Asylum applicants are not
required to present identification documents in order to have biometrics collected; however, if you have photo identification you should
bring it with you. Biometrics processing may take longer without identification.

Please note that ASC staff will not be able to answer questions about the status of your application. If you have questions, please contact the
asylum office with jurisdiction over your application. Contact information can be found at the "Find a USCIS Office" link on the USCIS website
at www.uscis.gov. _

Pursuant to Section 265 of the Immigration and Nationality Act, you are required to notify the USCIS, in writing, of any address changes, within
Ves ays-of such change. If you were placed in removal proceedings before an Timmigration Judge, yow are also required to notify the immigration
‘Gyurt having jurisdiction over your case of any change of address within 5 days of such change, on Form EOIR-33, Include your name,
signature, address, and USCIS A# on any written notice of change of address. The USCIS will use the last address you provided for all
correspondence, and you are responsible for the contents of all USCIS correspondence sent to that address, Failure to provide your current
address as required may result in dismissal or referral of your asylum application, institution of removal proceedings, the entry of a removal order
in your absence if you fail to appear for a hearing before an immigration judge, and removal from the United States.

 

NOTE: USCIS will use your fingerprints to check the criminal history records of the FBI. You may obtain a copy of your own FBI identification
record using the procedures outlined within Title 28 C.F.R., Section 16.32. The procedures to change, correct, or update your FBI identification
record are outlined within Title 28 C_F_R., Section 16.34.

 

 

Rescheduling Form:[_] Please reschedute my appointment. Upon receipt of your request,
you will receive a new appointment notice. Make a copy of this notice for your records, REPRESENTATIVE COPY
then mail the original with your request to: BPU, Alexandria ASC, 8850 Richmond

sree ae 208 Alexandr WA 22500-1886, you have any questonsregrcing, AAA LAL

this notice, please call 1-800-375-5283.

 

 

 

If this is an Interview or biometrics appointment notice, please see the back of this notice for important information. Porm L-797C O7/11/14 ¥ \ S

 
Department of Homeland Secnyi aE . ie | :
US, Citsentai meron seid“ DOCUMEN 1_Filed 02/24/21 PaggSssan4s797Ge Notiselof Action

 

 

     

 

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

 

 

 

 

 

 

, NOTICE DATE

Fingerprint Notification March 10, 2017
CASE TYPE . , CODE - USCIS A# :
1889 Application For Asylum . 3 A212 938 850
RECEIPT NUMBER RECEIVED DATE PRIORITY DATE PAGE:
ZNK1700041540 February 28, 2017 February 28, 2017 ofl

APPLICANT NAME AND MAILING ADDRESS a, ee ee

LOUIE ASCHI

cio AKRAM ABUSHARAR

ABUSHARAR AND ASSOCIATES

50] N BROOKHURST ST STE 202

ANAHEIM CA 92801

  

FalvaadeD sal Hsrisecll

You have been scheduled to appear at the below USCIS Application Support Center (ASC) to be fingerprinted and photographed (biometrics
collection) during the 14-day period specified below. Completion of background identity and security checks is required in order to process your
application, — .

Hours of Operation

 

Address 14-Day Period CLOSED ON FEDERAL HOLIDAYS .
USCIS PHILADELPHIA 03/20/2017. Sat - Sun Closed

10300 DRUMMOND ROAD to Mon - Fri 8am-3pm

SUITE 100 04/03/2017

PHILADELPHIA PA 191543804

Failure to appear as scheduled for fingerprinting and biometrics collection during the 14-Day period may delay eligibility for work authorization
and/or result in an asylum officer dismissing your asylum application, and/or referring it to an Immigration Judge.

When you appear for fingerprinting and biometrics collection, you MUST BRING THIS LETTER, or you will not be able to have your
fingerprints taken. This may cause a delay in the processing of your application and your eligibility for work authorization. Even if you
are scheduled at the same time as your family members, each individual must bring his or her own notice. Note: Asylum applicants are not
required to present identification documents in order to have biometrics collected; however, if you have photo identification you should

= bring it with you. Biometrics processing may take longer without identification.

Please note that ASC staff will not be able to answer questions about the status of your application. If you have questions, please contact the
asylum office with jurisdiction over your application. Contact information can be found at the "Find a USCIS Office" link on the USCIS website
at Www.uscis. gov.

Pursuant to Section 265 of the Immigration and Nationality Act, you are required to notify the USCIS, in writing, of any address changes, within
10 days of such change. If you were placed in removal proceedings before an Immigration Judge, you are also required to notify the Immigration
Court having jurisdiction over your case of any change of address within 5 days of such change, on Form EOIR-33. Include your name,
signature, address, and USCIS A# on any written notice of change of address. The USCIS will use the last address you provided for all
correspondence, and you are responsible for the contents of all USCIS correspondence sent to that address, Failure to provide your current
address as required may result in dismissal or referral of your asylum application, institution of removal proceedings, the entry of a removal order
in your absence if you fail to appear for a hearing before an immigration judge, and removal from the United States.

NOTE: USCIS will use your fingerprints to check the criminal history records of the FBL You may obtain a copy of your own FBI identification
record using the procedures outlined within Title 28 CF-R., Section 16.32. The procedures to change, correct, or update your FBI identification
record are outlined within Title 28 C.F.R., Section 16.34.

 

Rescheduling Form:{_] Please reschedule my appointment, Upon receipt of your request,
you will receive a new appointment notice. Make a copy of this notice for your records, REPRESENTATIVE COPY
then mail the original with your request to: BPU, Alexandria ASC, 8850 Richmond

Ihe net plese el STE aay Te LRG. Heyou have ay questions egrting ll iM NA EVA

this notice, please cali 1-800-375-5283,

 

 

 

 

If this is an interview or biometrics appointment notice, please see the back of this notice for important information, FormI-797C 07/11/14 ¥ lo

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 32 0f 45 Page ID #:32

EXHIBIT C

 
Case 2:21-cv-01737 (Document 1 Filed 02/24/21 Page $3 Pot 45 Page ID #:33

Declaration of Mais Makarious Laham

|, Mais Makarious Laham, declare under penalty of perjury that the foliowing is true:

1.

| was born on January 1, 1987 in Darayya, Syria. !am_a Christian. |am applying for asylum
because | am afraid of being targeted by extremists in Syria due to my Christian religion and |
fear the Syrian government will do nothing to help me and my family.

| have been a Christian my entire life, | used to teach in Sunday school in Darayaa. I used to
attend church every Sunday and Sunday school every Friday in Syria. Unfortunately, our church |
has since been destroyed.

| studied pharmacy in Damascus and graduated in 2009. Then | went on to get my Master’s
Degree from Damascus University and graduated in 2012. During my years getting my masters |
was working at Damascus University and the Syrian International University of Science and

Technology as a teaching assistant. [ also worked as a medical representative in a private firm, It -

was through my work in these three years that | began to see how horrific the situation was in
Syria, especially for Christians when they started being targeted by extremists. Churches were
bombed and nuns and priests were kidnapped.

When the war started in 2011 Damascus was relatively safe for a while but then the extremist

-groups began forming and specifically targeting schools and universities around the country. |

know that they threatened many teachers and students that they would kidnap and murder
them if they didn’t stop attending school. Extremists groups usually view higher education,
especially in science and technology, as a western ideology and the West is their enemy. They
will kill anyone they believe to be an aily of the West.

Some mornings when | was going to the Syrian International University of Science | would see
corpses and bodies. Some roads in Darayaa were under control of extremists and they killed
anyone they believe to be against them and their teachings, specifically Christians. | did my best

to keep my head down and not get in trouble, | just wanted to go to school and work. However,

| could not shield myself from the death everywhere. | cannot erase the pictures of the bodies
from my mind. Thankfully after | got married | was able to move to Qatar with my husband
where he-was could live temporarily due to his job as Software Engineer.

Unfortunately, many of my family members were not as lucky as | was. Much of my family had
to move from Darayya because it was simply too dangerous. The regime has long attacked the
city because it was home to some of the earliest protests and then extremists groups were
closing in on the city. My family was forced to relocate to Damascus. One day my father woke
up and his car was missing, he feared it was because he was Christian. Then another day we
found that my parents’ bedroom had been shot up. My father again feared this was because he
Case 2:21-cv-01737 fBocument 1 Filed 02/24/21 Page Bthot 45 Page ID #:34

was Christian and that he personally would be targeted. His friends all told him he needed to
run away from Darayya because it was no longer safe for Christians.

7. Thankfully my family left Darayya, when we did:because a few months later the city fell under
the control of Al Nusra Front and some of their fraction fighters. These extremists seek to end
Christianity and kill all non-Muslims if they refuse to convert. Only one Christian family from my
extended family was unable to flee the city and we heard that the extremists murdered their
son when they came to town.

8. My parents were forced to flee to Germany and live with my brothers there. They had moved
there for work in 2013 and 2014, they are doctors. We were very thankful they were not in
Darayya when the war was ongoing because they would have been killed for their profession
and for being Christians. It became too dangerous for them to be doctors in Syria with hospitals
being constantly targeted. Unfortunately, my dad passed away last July. He was constantly
stressed and depressed because of the situation in our home country and it became too much
for his heart to take. He was in a state of perpetual depression at losing everything and losing so
many people. No one remains in Syria. If] were forced to return | would be completely alone.
My aunt, who is also Christian also fled to Germany and was given refugee status there. Another
cousin of mine also fled to Germany as a refugee after her husband was killed. They are also
Christian.

9. Thankfully my husband had a job in Qatar so we were able to temporarily reside there but asa
Syrian he is always at risk of being fired and replaced by a Qatar native. Most Middle Eastern
countries are doing this in an attempt to get Syrians out of their country. My Husband’s brother
was recently replaced by a Jordanian national at his job in Jordan and he and his entire family
must return to Syria. If this were to happen to us we too would be forced to return to Syria, My
husband has lost many family members as well. His uncle was kidnapped from Homs and we still
known nothing about his whereabouts. My husband also owned a home in Ain Tarma, in the
Damascus countryside that we believe is under the control of groups that belong to Al Nusra
Front. We have no way to know for sure but last we saw they were in control of the area where
our property was. This means not only would we have no family to return to in Syria but we
would have no home as well.

10. We are also very afraid that my husband will be forced to serve in the Syrian army. Since the
regime is low on soldiers they are taking most able-bodied men and forcing them to join. They
use checkpoints as ways to capture the men and their families rarely know where they go. My
husband’s brother was forced to flee to Lebanon because his name was listed at checkpoints to
serve. He was unable to continue risking his life in Syria this way. Once in the military men are

‘forced to carry out horrific acts that my husband would never do but his refusal would get him
killed,

\s
Case 2:21-cv-01737 -Bocument 1 Filed 02/24/21 Page po 45 Page ID #:35

11. Life in Qatar is horrible. They are an incredibly religious and conservative society. Sometimes my
husband is harassed at work for our Christian religion. Qatar is filled with very strict Muslims and
we have never felt very comfortable there but it is our only option.

12. Lastly we’re afraid of returning to Syria because our son is a United States citizen. We have been
unable to register him with the Syrian government because there are no embassies orreal
working government in Syria. Therefore, if we are forced to take him back to Syria it will be
known right away that he is American. This alone is enough for some to want to kill our baby.
The regime and extremists see America as the enemy. We will be marked as traitors for coming
here and my son’s life will be over before it has even begun.

13. | pray | do not have to pull my son away from the United States and subject him to a life of
constant terror and fear because of our religion.

 

af laf 2oiF

Mais Makarious Laham . Date

 

 

1a

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 36o0f45 Page ID #:36

EXHIBIT D
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 37 of45 Page ID #:37

ae gaa gt OS oH vig Lat Me (8 ye ON colts o gall Cite che arnt Lind cal gis as gf Lie
hrs dgag pte gh Lee pad arte oll as 52 gill g cae gall Ma LS yh Sen ste 884 cial yy 52 Abell
ge Sueal sib 3 po IS bg cg pal cyhesd Abad) UT Lat! ope ay jy Le Va g caDLileall AY gaat vane
gh Wwaysad aly Gf See gle a pet Y Shy J gdh Guam ALLA!) wand ate if Lid oy gl ody ¢ gall Cis
ne gall yyy 98 Bae in

AM cys palbll g jh yall ge plait (unk ale! (oll b ghd al Gyo AliLdall ol yal ap Aa! pe
sbeaid cill of pac ate 5 ya gat

Ch gall aata sll yo Ua gd Laila Ligal’y heall ya gt che Gls JSG: 33S sill cle 5 yall Lal any al
har pa Lie (Sa Leal fill y Les aall ye ae sla ecylS Gas oY heal gM aad AU 1M Lad ae git
vasdptil_ puta addy

Shy Abaueall Bald Chard Gh dal ye Uw pats Baale heed SIs il gise 3 Cpe Lil spate col) Analy
AS yaad (8 Aare cl eal dla p

BGG gle J gucoally cileill late aysdh Jb Cay pail 3 yy Choad yo 8 pSVI Ala poll 8 OY!
Cand cyilay Lgaal cy So oh Gang Leila 45 agall |e ang (och IS BLA Cpe SY 4 gt Lit g
Adlall oa (64 J pide ye Cid zal} apreill y ealls GULLY! aril inte ycibed

OSI Lait plat 5 3:5 pill Gyo p.HSN Sts orld & gill aa g si guucS Kurige dl deed 55! gl Auailly
eps JS 3 Ld) AIS! lls Gf Kyo Ca gS) Leila ils Lett pal prc 5 ALUEall ac ge ali

Saw (gle gi yal pte Giusy Li phe Latta giles gp ul SY Led GIS Salas (acalall alall call y stay
Li gine glo ALAM BreLodl gl oil oes sical apsdi gh LE Gi

Four years ago, we applied for the asylum application and so far, we are waiting
and waiting every day the interview without the slightest idea of when this date
may come.

What makes the situation more ambiguous is there is no a specific criteria for
scheduling interviews, and this increases the possibility of waiting for the
interview for more years.

Every time we contact the Asylum Office, they tell us that we are still pending
and we will be notified via mail as soon as the interview date has been scheduled,
but we do not know when it will be scheduled, or even an estimated period for the
appointment.

Frankly, we want to conduct the interview in order to move a step forward,
regardless of the decision, and to get rid of the uncertainty and instability that we
live in.

We are no longer have the ability to focus adequately on family and work.

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 380f 45 Page ID #:38

We always fear of the temporary and unstable situation, especially when the date
of renewal of the work permit EAD approaches because it is possible to lose our
work and our only income resource if the renewal of the work permit is delayed
for any reason or not renewed.

Despite our integration and commitment to everything here who worked and paid
taxes etc...

As for Mays: more than 3 years, she is working hard and studying in order to
Pharmacy board license in the U.S.A and qualify to work as a pharmacist in
America.

She is now in the final stage of the certification amendment and the Internship
required period as pharmacist assistant before submitting the final exam and
obtaining the certificate,

Here is the greatest fear of losing everything after this effort, because it always
has to have two actual/valid ID cards for exams and work because the temporary
extension paper is not acceptable in this case, and I might lose everything if she
could not get the exams on time.

For Louie: I work as a computer engineer/ Developer, and this type of work takes
a lot of focus and learning always, but delaying the date of the interview always
makes me afraid that there is a possibility of losing everything and lose my work.

The death of my father last year in an accident that had a great impact and made
me always confused by my inability to take any decision or provide any kind of
assistance to the family, even morally.

It is actually like living in the obscure

<\

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 390f45 Page ID #:39

General Invitation

Deceased Father: Asaad Tanous Ali

Deceased’s Mother: Jamila Salim Kastoun

Deceased Spouse: Eveet Bashara Allam

Deceased Children: Eng. Wael Achi and his wife Gilbert Malaka and his Family

Deceased’s Siblings: Jool Achi and his wife Nuha Antonious snd his family
Nihad Achi the widowed of Fouad Shahoud and his family
Joshiphen Achi — wife of Salim Bitar and her family
Joliet Achi- wife of Bassa Mousa and her family
Issa Achi and his wife Amal Abdou and his family
Hala Achi — wife of Abdu Ajram and her family

Deceased’s Relatives: Achi — Kastoun- Allam _ Malaka — Lahham — Antounious —
Abdu- Shahoud — Ajram- Bitar - Samaan- Mousa

Send their sincere condolences over the death of:

Joseph Asaad Ali

Who passed away on a car accident on Saturday night in March 07, 2020. Prayers will
be held on his holy corps on Wednesday March 11, 2020 at 2:00 pm in Jarourjouis Al
Homairaa Monastry ~ Al Mashtaya

On:
Wednesday 03/11/2020 from 6:00 pm to 8:00 pm
Thursday 03/12/2020 from 5:00 pm to 7:00 pm

In Homs at Al Marafram Hall — Al Adawieh, on Friday 03/13/2020 from 5:00 pm to
7:00 pm

In Damascus at The Cross Church in Al Qassa’a, on Saturday 03/14/2020 from4:00 pm
to 7:00pm.

Note: Buses will be available from Damascus in fron t of The Cross church to Al
Mashataya at 8:00 am

And from Daidnaya Raas Al Amud to Al Mashtaya at 8:00 am
May his Soul Rest in Peace

272.

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 40 o0f 45 Page ID #:40

 

 

 

Translation Services

 

Certificate of Translation
I, Nour Alnajjar, declare under penalty of perjury that I am competent from Arabic to English,
and that the attached document is a true and complete translation of original document to the
best for my knowledge and ability.

Signature of Translator Yeux 4 ie _ NO 122. / Li 0 2 {

SOL N. Brookhurst St. Ste, 202 Anaheim, CA 92861
Email: nonanaj52@gmail.com Phone: 714 770 3570

 

 

es

 
Case 2:21-cv-01737 Document 1 Filed 02/24/21 Page 41 0f 45 Page ID #:41

 

“ ne
dale 39600
ee :
Ciglauil ati Upon f
pee oad :
Adtstey Athe ej’ Has) pte dily espa
eepell; dale: y lal uss ASLAN Map T pelle 2! puisigall
eg dail adh

Adib y aye al dag opi ygidy = AMIE y casa pall (ob Ming) apt de:

Upton g pone aut Aa g5 gate: Ate = Ugtlitey dyad ald ape all Abasl ppt tgs:
Mies Glass Cy hap pp all Alas opie gy» bgilitey jtliss pita hai apts cullue
ARNE cent plany Ha.43 pte alse

aul} alls
ashil Bally

Silt 4a.y3

aL yal

GEA ptt

afi LS

puDe - Maik. ge » ciuadighil - plal dsl + dle ~ gyid- opto + NUE poy

omy = diss - jb

pga sell cgllAll pnasid By Cjally pein y deol ce ajay ahs) Csely

og SH Galewall

ipl anal iy hp
( ily st)

Yee DEIN ch gB1gM copaall agg place wilh rae asl Bh glled Aaa) ogll (SALA!
vs SYOPPINY col Elst aban] pgs eB any coe Ayill Atal igh alba) Ache ile igliayeny

Ayjluball « pl yaad gageassle quell yt god
Ayicdall « Gy pl tla) Dyna Whee ooh up lal! as
Flece ALUM) ptm Tevthanll Aelall co Ve Ff PY Y play aul
. Plane ALAM ppt Least] Ae Lall cae Ve VA PPYYY chausll g
: Blase Aayladl gin Macalbll Rolall ga Po Pasty seall  Aygill «oh lla Mea al Ute
hans Aaslall get Aayt ll Amtaall ga Va Yd casual ong ehcolll ob quibiall Legs Mae ooh

Tantgen Abatih deokual) Syittuel) ol) usta Lagi alal phe dye hill Laaly tags 2 ria

al

Ladue Abt detail Ayal) oS) agalell coil Makes WUlaged Ga
, plot gh painy ca pilly Las yt adil
gad Age
VV te soe dyad)

 

isis

iad ply

 
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 42 0f 45 Page ID #:42

EXHIBIT E
Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 43 0f 45 Page ID#:43

 

 

Assistant
Neeeeeeeeereeeeeeeeee ee eee ee reer ee eee cece es
From: Newark Asylum Office Mailbox <NewarkAsylumOfficeMailbox@uscis.dhs.gov>
Sent: Wednesday, July 15, 2020 7:27 AM
Ta: Louie Aschi
Subject: RE: Case Update: ZNK1700041530

US. Department af Homeland Security

1300 Wall Street West

Lyndhurst, NY O7O71

Phone: 201-508-6100

Fax: 201-331-1877
Ematlnewarkasylumoricemailbox @uscis dhs pov

US. Citizenship
and Immigration
Services

 

Date: July 15, 2020
Dear Applicant ; A XXX XXX B49

We received your inquiry. Please see below response. Please note, general immigration information, forms and instructions
are available free of charge at www.uscis.gov.

C1 Employment Authorization/Clock: If your asylum application has been pending for at least 150 days or more

(not including delays you/your attorney caused or requested), you may request employment authorization by filing Form 1-
765, Application for Employment Authorization. DHS will not issue the Employment Authorization Document (EAD) card until
at least 30 days later, for a total of 180 days.

C1 Your application has been received and is queued for scheduling. An asylum interview will be scheduled as soon as resources
permit. You (and any dependent family members over the age of 14} must comply with all requests to appear for fingerprinting
before an asylum interview will be scheduled.

Please refer to the online Public Update regarding our current scheduling calendar.

Cl For Information about your I-485, Application to Register Permanent Residence or Adjust Status, or |-765 application please
contact the USCIS Contact Center at 1-800-375-5283, visit your local USCIS office, or schedule an appointment for your local
office through our Internet-based system InfoPass at www.uscis.gov.

C1 Thank you for contacting the Newark Asylum Office. According to our service records, this case is currently under review. Please be
patient as the Newark Asylum Office is working under office capacity due to the pandemic and processing may take longer than usual.
We will make every effort to complete your case. Also note, failure to comply with Requests for Evidence or appointments for
collection of biometric or other information may result in dismissal or referral of your asylum application to an immigration judge for
removal proceedings.

CL] USCIS records do not show that you have an asylum application pending with the USCIS Asylum Division. If you have a case
pending before an immigration Judge or the Board of Immigration Appeals please contact the Department of Justice at 1-800-
898-7180 case information.

Address: We have updated your address in our electronic system with the new information you provided in your request.

LS

 
 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 440f45 Page ID #:44

L] Attorney: We have updated the attorneys address in our electronic system with the new information you provided in your
request.

Other: Short-notice list: From time-te-time, interview appointments become available after the normal notice period has
elapsed. Please contact us in writing if you would like to be added to our “short-notice list” whereby you agree to waive the
normal notice period and appear for an interview when contacted via phone. Please include your current contact information
in your request, and if you have an attorney, please make your attorney aware of your request.

Contact Information: Written requests can be made via email to NewarkAsylumOfficeMailbox@uscis.dhs.gov, fax to 201-
531-1877, or mail to 1200 Wall Street
West, 4th Floor, Lyndhurst, NJ 07071.

CA133

On Behaif Of

Sue Raufer

Director,

Newark Asylum Office

From: Louie Aschi <louie.aschi@gmail,.com>

Sent: Tuesday, July 14, 2026 8:56 PM

To: Newark Asylum Office Mailbox <NewarkAsylumOfficeMailbox@ uscis.dhs.gov>
Subject: Re: Case Update: ZNK1700041530

 

 
  
 

CAUTION: This email originated from outside of the Federal Government. DO NOT. click links or ope attachments unless you
recognize and/or trust the sender. Contact the USCIS Security Operations Center with questions or-click the “Report Suspicious
Email”: button to report it as a phishing attempt. ve soon

 

Dear Gents In Newark - Asylum Office

Hope you are doing well.

My Name: Louie Aschi (DOB: 09/28/1983)
Nationality: Syrian

Me and My wife (Mais Makarious Laham, DOB: 01/01/1987} applied for asylum Form |-589, Application for Asylum and
Withholding of Removal since 2017 and we got the case receipt number: 2NK1700041530 in February 28, 2017.

For sure, asylum caseload increased and this allowed for longer processing time and your effort was really appreciated.
Actually Last March my Father killed in a road crash at checkpoint because of the war:

https://abcnews.go.com/International/wireStory/fuel-tanker-collides-buses-syria-kills-30-69455278
https://eulfnews.com/photos/news/in-pictures-syria-road-crash-kills-32-injures-77-1.1583670393251 Pslide=1

And Honestly after this moment I'm not able to take care of my family and kids, I'm totally frustrated and not able to
focus on my work.

L&

 
 

Case 2:21-cv-01737 Document1 Filed 02/24/21 Page 450f45 Page ID#:45

| just want to address this change of our case and kindly it'll be appreciated if there is ability to expedite the interview

or if we can be added to the stand-by list.
Also, We've changed our address and our new address is (2477 6th St FL#1 Fort Lee, NJ 07024} and we already

submitted the form online but we didn't receive paper mail yet, could you please double check if our record updated so

we will not miss any mail.

Thanks and Regards
Louie Aschi

610-390-1138

oF

 
